1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JOHNNY PORRAS                               Case No. 2:19-cv-02363-CJC (SHK)
12
                                  Petitioner,
13                                                ORDER DENYING PETITION,
                         v.                       DISMISSING CASE, AND
14                                                DENYING A CERTIFICATE OF
15    SCOTT KERNAN, et al.,                       APPEALABILITY

16                                Respondents.
17
18
19                                I.    BACKGROUND
20         On February 21, 2019, Petitioner Johnny Porras (“Petitioner”), a California
21   State prisoner proceeding pro se, filed a Petition for Writ of Habeas Corpus
22   pursuant to 28 U.S.C § 2254 (“Petition”) in the Northern District of California
23   (“Northern District”). Electronic Case Filing (“ECF No.”) 1, Petition. On
24   March 25, 2019, the Northern District transferred the Petition to this Court. ECF
25   No. 5, Transfer Order.
26         On April 22, 2019, Petitioner applied to proceed in forma pauperis (“IFP
27   Application”) and, on April 26, 2019, the Court ordered Petitioner “to provide the
28   Court with a certified copy of this prison trust account statement.” ECF No. 8,
 1   IFP Application; ECF No. 9, First IFP Order. Petitioner filed a second request to
 2   proceed IFP (“Second IFP Application”) and attached his prison trust account
 3   statement. ECF No. 11, Second IFP Application. After receiving Petitioner’s
 4   prison trust account statement in his Second IFP Application, the Court found that
 5   Petitioner had sufficient funds in his account to pay the $5.00 filing fee and ordered
 6   Petitioner to pay the filing fee on or before June 30, 2019. ECF No. 12, Second IFP
 7   Order at 1. The Court warned Petitioner that if he failed to timely submit his $5.00
 8   filing fee, “this action will be subject to involuntary dismissal for failure to comply
 9   with a Court order.” Id. (citing Fed. R. Civ. P. 41(b) (emphasis added)).
10          On May 21, 2019, the Court ordered Petitioner to file a First Amended
11   Petition (“FAP”) by June 10, 2019, if Petitioner wished to pursue this matter
12   further because “[t]he Court [could not] identify from the [P]etition the number
13   and type of claims for relief” Petitioner sought. ECF No. 10, Order re FAC at 1-2.
14   The Court warned that “Habeas Rule 4 requires a district court to dismiss a habeas
15   petition if it plainly appears from the petition that the petitioner is not entitled to
16   relief in the district court.” Id. at 1.
17          On June 24, 2019—two weeks after the deadline to file a FAP had passed—
18   the Court issued an Order to Show Cause (“OSC”), where Petitioner was ordered,
19   by July 8, 2019, to either “(a) advise the Court that he does not desire to pursue
20   this action and move forward with his petition; (b) . . . show good cause in writing,
21   if any exists, why petitioner has not timely filed with the Court his FAP; or (c) file
22   his FAP.” ECF No. 15, OSC.
23          On July 26, 2019, Petitioner’s friend, Juan Camacho, wrote a letter to the
24   Court requesting more time for Petitioner “to respond to the Court[’]s Orders[,]”
25   however, the Court rejected the letter on August 5, 2019, under Local Rule 83-2.2.1
26   because Mr. Camacho was not a party to the case. ECF No. 16, Notice of
27   Document Discrepancies.
28   ///
                                                 2
 1          To date, Petitioner has not paid his filing fee or filed a FAP, despite receiving
 2   multiple orders to do so and being warned that failure to follow Court orders would
 3   subject his Petition to dismissal under Federal Rule of Civil Procedure 41(b).
 4                                    II.    DISCUSSION
 5          A.     The Petition Is Denied For Failure to State a Discernible Claim
 6          As the Court previously told Petitioner, a petition for habeas relief must,
 7   among other things, specifically list all the grounds for relief and state the facts
 8   supporting each ground. Rule 2(c) of the Rules Governing Section 2254 Cases in
 9   the United States District Courts, 28 U.S.C. foll. § 2254 (“Habeas Rules”). Order
10   re FAC at 1-2. Further, Habeas Rule 4 requires a district court to dismiss a habeas
11   petition if it plainly appears from the petition that the petitioner is not entitled to
12   relief in the district court.
13          Here, despite being ordered by the Court to submit a proper FAP and being
14   provided a form to fill out, Petitioner failed to provide a petition with the proper
15   information. Moreover, Petitioner was warned that failure to follow Court orders
16   will result in the involuntary dismissal of this case. See ECF No. 12, Second IFP
17   Order at 1. Consequently, because the Court cannot determine what claims
18   Petitioner is actually seeking to assert and the basis or bases for those claims, and
19   because Petitioner has failed to clarify his claims as ordered, the current petition
20   must, therefore, be dismissed, without prejudice.
21          B.     Certificate Of Appealability Is Denied.
22          Under the Anti-Terrorism and Effective Death Penalty Act of 1996
23   (“AEDPA”), a state prisoner seeking to appeal a district court’s final order in a
24   habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)
25   from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may
26   issue “only if the applicant has made a substantial showing of the denial of a
27   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard
28   by demonstrating that jurists of reason could disagree with the district court’s
                                                 3
 1   resolution of his constitutional claims or that jurists could conclude the issues
 2   presented are adequate to deserve encouragement to proceed further.” Miller-El
 3   v. Cockrell, 537 U.S. 322, 327 (2003).
 4         When the Court dismisses a petition on procedural grounds, it must issue a
 5   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
 6   whether the petition states a valid claim of the denial of a constitutional right,” and
 7   (2) “that jurists of reason would find it debatable whether the district court was
 8   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000).
 9         Here, the Court is dismissing the Petition without prejudice, because it
10   cannot determine the number and types of claims Petitioner seeks. Because of this
11   problem with the Petition, Petitioner cannot make the requisite showing that jurists
12   of reason would find it debatable whether the district court was correct in its
13   procedural ruling. Thus, a COA is DENIED.
14                                      III.    ORDER
15         Based on the foregoing, IT IS ORDERED THAT:
16         1. The Petition is DENIED;
17         2. Judgment be entered DISMISSING the action without prejudice; and
18         3. A Certificate of Appealability is DENIED.
19
     Dated: February 3, 2020
20
21                                             HONORABLE CORMAC J. CARNEY
                                               United States District Judge
22
23
     Presented by:
24
25                                  __
     HONORABLE SHASHI H. KEWALRAMANI
26   United States Magistrate Judge
27
28
                                                4
